Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No information disclosure statement (IDS) has been submitted.
Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., product of nature) without significantly more. 
Claim 1 recites a synovial mesenchymal stem-cell (called as sMSC) derived exosome comprising miR-155-5p. 
Claim 2 recites miR-155-5p and nucleotide sequence. 
sMSC, exosome and miRNA-155-5p are considered a product of nature. A three-part inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101 for process claims that involve laws of nature. See Subject Matter Eligibility Guidance. This inquiry comprises answering: 
Step 1: Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 
Step 2A: 
Prong one: Does the claim recite or involve one or more judicial exceptions? Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products.; and
Prong two: Whether the additional elements integrate the exception into a practical application? Does the additional element apply, rely or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception?
Step 2B: Does the claim as a whole recite something significantly different than the judicial exception(s)?
With respect to step 1, the claimed invention is directed to a composition comprising SMSC. In [031] paragraph applicant evidences a drug for the prevention and treatment of osteoarthritis (OA) with the composition of SMSC-derived exosome comprising miR-155-5p (SMSC-155-5p-Exos). FIG. 4 and FIG. 5 distinguished that the expression level of miR-155-5p is significantly higher than other micro-RNA [051]. FIG. 6 and FIG. 7 also distinguished that SMSC-155-5p-Exos significantly inhibits the apoptosis of chondrocytes and reduces the degeneration of chondrocytes, which can be used as a new drug for the treatment of OA.
Regarding step 2A, prong one, the elements for claim 1 are substantially comprising does not change the structure. The synovial mesenchymal stem-cell structure is identical to the naturally occurring cells are an attractive cell source for cartilage and meniscus regeneration. sMSC, in claim 1, is the produced in synovial fluid evidenced by Sekiya et al. (Journal of Orthopaedic Research, 30:943–949, 2012; cited in PTO 892; pp 944 3rd para.). Exosomes are membrane-bound extracellular vehicles (EVs) that are produced in the endosomal compartment of most eukaryotic cells, as evidenced by Niel et al. (Nature Reviews Molecular Cell Biology volume 19, pages 213–228 (2018); cited in PTO 892; Figures 1-2). Applicants separated the exosome from Human synovial membrane-derived mesenchymal stem cells [038] evidenced that exosome is the part of synovial fluids and natural product. miR-155-5p sequence in claim 2 is identical composition of human chromosome 21 as evidenced by Genomic Institute, University of California, Santa Cruz (Cited in IFW search note). Figure 5 of applicant’s specification demonstrates that exosomes from synovial MSCs naturally express miR-155-5p. sMSC, exosome and miR-155-5p are all found in nature; therefore, claims 1 and 2 involves judicial exceptions. 
With respect to prong two of the analysis, the claimed invention further claims the composition comprising the sMSC-exosomes with miR-155-5p. This is not an integration of a practical application as it merely an intended use for the composition with no practical steps of administration. Although microRNA (miRNA) such as miR-155-5p are additionally recited as part of the composition, it does not render the SMSC and exosome significantly different than their counterpart found in nature. Therefore, the additional limitations do not impose a meaningful limitation on the judicial exception.
For prong 2B, instant claims as a whole do not recite something significantly different than the judicial exception, as SMSC, exosome and miR-155-5p. Therefore, based on the applicant's specifications, the prior art, and the naturally occurring processes of development in vivo, these are natural products and the claimed composition of SMSC-155-5p-Exos does not amount to significantly more than the judicial exception.
Therefore claim 1 and 2 are rejected as being directed to a judicial reception.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Cell Biol Toxicol (2021) 37:85–96) hereinafter Wang.
Regarding claim 1, Wang teaches (pp 86; 2nd column, 2nd para) the exploration of exosome (Exos) in SMSCs and functional miR-155-5p in Exos, and provides a new perspective for a better understanding of osteoarthritis (OA). 
Regarding claim 2, Wang teaches (pp 87; 2nd column 3rd para.) reverse transcription of cDNA of miRNAs, and reverse transcription-quantitative polymerase chain reaction (RT-qPCR) was conducted with a detection kit (GenScript; Nanjing, China) for miR-155-5p and Table 1 listed the forward and reverse primer.  
Regarding claim 3, Wang teaches OA + SMSC-155-5p-Exo group (mice were administered SMSC-155-5p-Exos [30 μL; 1011 Exo particles/mL] and saline by articular cavity injections, 5 mice, 10 knee joints, n =10) (pp 87; 2nd column 1st para.). 
Regarding claim 4, Wang teaches (pp 86; 2nd column, 2nd para) the exploration of exosome (Exos) in SMSCs and functional miR-155-5p in Exos, and reverse transcription of cDNA of miRNAs (pp 87; [AltContent: textbox ([img-media_image1.png])]2nd column 3rd para.), and reverse transcription-quantitative polymerase chain reaction (RT-qPCR) was conducted (GenScript; Nanjing, China) for miR-155-5p using and the forward and reverse primer as listed in Table 1 (pp 88).  
Regarding claim 5, Wang teaches (Fig. 3g) the expression of miR-155-5p in the chondrocytes treated with the SMSC-155-5p-Exos increased nearly 40 times compared with that in the untreated chondrocytes. It also distinguished that the SMSC-155-5p-Exos were more effective in promoting the proliferation and migration of osteoarthritic chondrocytes, and the SMSC-155-5p-Exos also promoted ECM secretion. However, the effects of the SMSC-155-5p-Exos on osteoarthritic chondrocyte proliferation, migration, and ECM secretion were partially reversed by the miR-155-5p inhibitor (Fig. 4a, b, and e). In addition, the effects of the SMSC-155-5p-Exos on osteoarthritic chondrocyte apoptosis were much stronger than those of the SMSC-Exos. The inhibitory effect of the SMSC-155-5p-Exos on osteoarthritic chondrocyte apoptosis was blocked by the miR-155-5p inhibitor (Fig. 4c, d) (pp. 91-92).
Accordingly, Wang anticipates instant claims.

Overcoming Rejection by Translation
Wang et al., (Cell Biol Toxicol (2021) 37:85–96, Published online: 25 October 2020) is an intervening reference between Applicant’s 17347867 filing date of 06/15/2021 and foreign application CN202010863064.X filed 08/25/2020.
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
However, Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a) -(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action, 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (Pub. No.: US 2008/0050744 A1; Pub. Date: Feb. 28, 2008; cited PTO 892), hereinafter Brown, in view of Withrow et al. (ORS 2016 Annual Meeting Poster No. 1350 and Arthritis Research & Therapy (2016) 18:286)) hereinafter Withrow and Shi-Cong Tao et al. (Theranostics; 2017; 7(1): 180-195.; cited PTO 892) hereinafter Tao.

In regard to Claim 1, Brown teaches miRNA-155-5p activity and function in cells using synthetic nucleic acid molecules (page 155, claim 71 (i)).
Regarding claim 2, Brown teaches SEQ ID NO 123 is 100% identical to SEQ ID 1 of instant application (SCORE rnpbm Search Results no 7). 
However, in regards of Claim 1, although Brown teaches the screening for the effects of microRNAs for a variety of diseases such as Rheumatoid arthritis and inflammation [0086], and teaches a liposome based composition for cell delivery [0123-0125], they are silent to using an exosome based composition, wherein the exosomes are derived from synovial mesenchymal stem cell (MSC).
Regarding claim 1, Tao teaches a composition comprising a microRNA encapsulated in an exosome derived from a synovial MSC (pp 180, abstract.).
Accordingly, it would have been obvious to prepare the miR-155-5p liposomes as suggested by Brown, and substitute liposomes for exosomes derived from synovial MSCs as taught by Tao with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so for several reasons. First, Tao teaches that synovial mesenchymal stem cell (MSC) derived exosomes are a promising nanoscale system that delivers micro-RNA to screen the effects on arthritic diseases such as OA (pp 180, abstract.), Furthermore, Withrow teaches that miR-155-5p is involved in OA (pp. 4; miRNA delivery para.). Thus, it would have been predictably obvious to prepare the miR-155-5p of Brown in the exosomes of Tao so as to screen its effects on OA.
Hence, the claimed invention was prima facie obvious.


Claim Rejections - 35 USC § 112(a)
(Scope of Enablement)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while enabling the OA treating method at very specific condition, does not reasonably provide enablement to differentiate the dose of treatment on human or mice. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected to practice the invention commensurate in scope with these claims.

SCOPE OF THE INVENTION 
The breadth of the claims encompasses a genus of in vivo method of treating osteoarthritis.  As discussed supra, the specification fails to enable the genus of differentiated treatment of OA with specific dose on either human or mice. The specification only discloses the administrating dose to differentiating a SMSC-Exos (30μL;1011exosomes/mL) that derive from human primary MSCs transfected with miR-155-5p to a specific OA mouse model.
Dependent claim 3 encompasses a genus of in vivo methods of treating osteoarthritis. 
Dependent claim 4 encompasses a genus of synovial mesenchymal stem cell derived exosome comprises miR-155-5p.
Dependent claim 5 encompasses a genus of chondrocyte proliferation, and migration, inhibiting
chondrocyte apoptosis and regulating the secretion of ECM.
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The Court in Wands states: “Enablement is not precluded by the necessity for some 'experimentation.'”  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2)  the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
The office has analyzed the specification in direct accordance to the factors outlined in In re Wands. MPEP 2164.04 states: "[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection." These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform "undue experimentation" to make and/or use the invention and therefore, Applicant's claims are not enabled commensurate with the scope of the invention.
  
ACTUAL REDUCTION TO PRACTICE
In regards to claim 3 encompasses a genus of methods of treating osteoarthritis.
In [039-045] paragraph applicant evidences a single animal model where induce a single dose of exosome is produced in a single specific way and appears to treats OA. Applicant reduced to practice aa method for treatment in an OA mouse model made with specific temperature and saline, administrating the SMSC-Exos (30μL;1011exosomes/mL) derive from human primary MSCs transfected with miR-155-5p, such that they express 67-fold more miR-155-5p than untransfected cells [029] .
The specification doesn’t differentiate the OA treatment on humans and the treatment dose, and overexpression of miR-155-5p in human SMCS. Therefore, skilled in the art of making and using the instant broadly claimed invention needs particular synovial tissue from the knee cartilage of specific osteoarthritis patients.  
The art (Withrow et al. (ORS 2016 Annual Meeting Poster No. 1350 and Arthritis Research & Therapy (2016) 18:286)) distinguish that miR-155 is upregulated in the fibroblast-like synoviocytes of OA patients, and resistant to the development of collagen-induced arthritis, and the overexpression of miR-155-5p in mice results in a chronic inflammatory state with increased production of inflammatory cytokines (pp. 4, miRNA delivery para.). Therefore miR-155-5p is correlated with OA, and when OA appears, miR-155-5p goes up. Surprisingly applicants are treating OA with miR-155-5p, it doesn’t seem very predictable. Applicant enabling the OA treating with a specific OA mouse model with a specific dose of exosome with a specific level of miR-155-5p. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected to practice the invention commensurate in scope with these claims.
Claim 4 and 5 encompasses the exosome comprising miR-155-5p and sub method of proliferation and migration, inhibit apoptosis and ECM secretions.  
However, art (Zhao et al. Eur Rev Med Pharmacol Sci., 2019; 23: 1030-1037) indicated the exact opposite role of miR-155-5p on cancer cells (pp. 1030, abstract) 
Applicant didn’t reduce the practice of exosome; however, for the migration, proliferation [ Fig. 8 and 9], apoptosis [Fig. 11] and ECM secretions [Fig. 12] in vitro assay transfected the miR-155-5p directly into the OA chondrocytes. Therefore, it will not work on any chondrocyte, which might only work on OA chondrocytes. Even if it works for migration and proliferation, just because miR-155-5p helps sick chondrocytes proliferate and migrate doesn’t mean it treats OA by administrating specific OA mouse model with a specific dose of exosome with a specific level of miR-155-5p with a specific way, it may make it worse.    
All dependent claims encompass the methods of treating osteoarthritis. Applicant adequately outlined in terms of identifying characteristics as evidenced by other descriptions of the invention (e.g., miR-155 is upregulated in the fibroblast-like synoviocytes of OA patients, and resistant to the development of collagen-induced arthritis) that are insufficiently detailed to enable the claimed genus of methods of treatment of OA comprising sMSC derived exosome with miR-155-5p.
            
STATE OF THE ART & QUANTITY OF EXPERIMENTATION
In fact, the state of the art Withrow et al. teaches miR-155 is upregulated in the fibroblast-like synoviocytes of OA patients and is resistant to the development of collagen-induced arthritis, at the same time overexpression of miR-155 in mice results in a chronic inflammatory state with increased production of inflammatory cytokines (pp. 4, miRNA delivery para.). miR-155-5p is correlated with OA, OA appers, miR-155-5p goes up. So, when applicants are treating OA with miR-155-5p, it doesn’t seem very predictable. Therefore, applicant experimentation and identifying characteristics are not sufficient. The applicant overexpressed miR-155-5p to an extreme amount. However, the specification doesn’t differentiate the inevitability of overexpression. 
Zhao et al. teaches miR-155-5p to regulate the proliferation, migration, and inhibit apoptosis of cancer cells (pp. 1030, abstract). Therefore, applicants need to describe the method and differentiate the migration, proliferation, apoptosis, and ECM secretions into chondrocytes rather than OA chondrocytes. 
Therefore, the applicant haven’t fully enabled the invention commensurate with scope of the claims.
Since the prior art at the effective filing date of the present application did not provide guidance for a method of treating OA with miR-155-5p, it is incumbent upon the instant specification to do so. The physiological art is recognized as unpredictable (MPEP 2164.03). As set forth in In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112, first paragraph requires: “That scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved.” Moreover, the courts have also stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in the patent application (27 USPQ2d 1662 Ex parte Maize!.). In view of the foregoing, due to the lack of sufficient guidance provided by the specification regarding the issues set forth above, the state of the relevant art, and the breadth of the claims, it would have required undue experimentation for one skilled in the art to make and use the instant broadly claimed invention. 

CONCLUSION
Applicant’s specification and the art teach a single specific way and appear it treats OA by administrating specific OA mouse model with a specific dose of exosome with a specific level of miR-155-5p with a specific way. The state of the art teaches miR-155 is upregulated in the OA of patients and resistant to the development of collagen-induced arthritis.
In conclusion, given the breadth of the claims and the limited scope of the specification, an undue quantity of experimentation is required to make and use the invention beyond the scope of specific OA mouse model with a specific dose of exosome with a specific level of miR-155-5p.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUDUR RAHMAN whose telephone number is (571)272-0196. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, , Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MASUDUR RAHMAN/              Examiner, Art Unit 1631                                                                                                                                                                                          
/ARTHUR S LEONARD/Examiner, Art Unit 1631